Filed 10/20/15 In re R.G. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re R.G. et al., Persons Coming Under the
Juvenile Court Law.

SAN BERNARDINO COUNTY
CHILDREN AND FAMILY SERVICES,                                            E063512

         Plaintiff and Respondent,                                       (Super.Ct.Nos. J251944, J251945,
                                                                          J251946)
v.
                                                                         OPINION
L.H.,

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Cheryl C. Kersey,

Judge. Affirmed.

         Jack A. Love, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Jean-Rene Basle, County Counsel, and Jamila Bayati and Kristina M. Robb,

Deputy County Counsel, for Plaintiff and Respondent.



                                                             1
       On May 5, 2015, the juvenile court terminated defendant and appellant, L.H.’s

(Mother), parental rights as to minors R.S.G. (born June 2007) and R.A.G. (born August

2009) (collectively, the minors). On appeal, Mother contends the court erred in

determining the minors were not Indian children within the meaning of the Indian Child

Welfare Act (ICWA). (25 U.S.C. § 1901, et seq.) We affirm.

                     I. FACTUAL AND PROCEDURAL HISTORY

       On October 31, 2013, social workers with plaintiff and respondent, San

Bernardino County Children and Family Services (the department), received a referral

alleging absence, incapacity, and general neglect by Mother. Mother’s son, J.O.1 (born

April 1998), had been admitted to the hospital on October 26, 2013, for a diabetic

medical emergency. Mother had only sporadically visited him while he was in the

hospital. J.O. was scheduled for release on October 30, 2013; however, Mother failed to

pick him up.

       The social worker went to a couple of addresses she was provided for Mother and

found them empty. Neighbors told her the family had moved out. None of the minors

had been enrolled in school. Mother called the hospital and spoke with the social worker,

but refused to provide an address. Mother said she planned on taking the children to live

with a friend, but refused to provide that address as well.




       1  J.O. is not a subject of the instant appeal because Mother’s parental rights as to
J.O. were not terminated. However, the facts pertaining to J.O. will be discussed where
relevant to the instant appeal.

                                              2
       Mother refused to provide the social worker access to the minors. The social

worker informed Mother that unless she provided such access, the social worker would

obtain a warrant for protective custody of the minors. Mother agreed to bring the minors

to an office at the department. She failed to do so.

       On November 1, 2013, Mother called the social worker to inform her Mother was

getting a new apartment and would bring the minors to the department office on

November 4, 2013, or to the detention hearing on November 5, 2013.

       Mother appeared at the detention hearing on November 5, 2013, but did not bring

the minors. Mother’s counsel advised the court that Mother reported the minors were

with their 19-year-old sibling for whom Mother had no contact information. Mother

purportedly had attempted to locate the minors, to no avail. Mother indicated tribal

ancestry through “Jemes Pueblo [the tribe] and Cheyenne Arapaho.” On the same date,

Mother filed an ICWA-020 form indicating: “I am or may be a member of, or eligible for

membership in, a federally recognized Indian tribe,” specifically, “Jemez PLB New

Mexico and Cheyanne Arapajo.”

       The court found ICWA may apply, detained minors, ordered Mother to drug test,

ordered Mother to produce the minors’ birth certificates, and issued a warrant of

protective custody pertaining to the minors.

       In the jurisdiction and disposition report filed November 21, 2013, the social

worker noted the minors’ whereabouts were still unknown. On November 13, 2013, the

social worker had gone to the address given by Mother as her address at the detention


                                               3
hearing. A man therein informed the social worker he did not know Mother and neither

she nor the children lived there. On November 20, 2013, the social worker spoke by

telephone with Mother, who said she was at a previous residence. The social worker

asked if she could come interview her; Mother responded that she had an appointment

she could not miss.

       At the hearing on December 26, 2013, Mother stated that the whereabouts of the

minors were still unknown. Counsel for the department stated: “[M]other claimed Indian

ancestry at the time of the detention; however, she did not make herself available to the

social worker for the ICWA interview, so there is no notice. [¶] In addition, Mother’s

counsel provided to us a notice from the tribe today stating that the tribe might intervene.

So at th[is] point, we’re not able to proceed.” Father’s counsel countered that the notice

“does not say that they will intervene. What it says is that Mother is a registered member

of the Pueblo Jemes Tribe in New Mexico . . . .” 2 The court found good cause to

continue the matter for ICWA inquiry and ordered Mother to participate in an ICWA

interview.

       On January 16, 2014, a notice of child custody proceeding for an Indian child was

mailed to Mother and the ICWA representative of the tribe. The notice contained

information regarding mother’s birthplace, birth date, purported tribal affiliation,

purported tribal enrollment number, and former address. It listed the maternal

       2 The purported notice of potential tribal intervention or confirmation of Mother’s
tribal membership is not contained in the record. Later information reflects Mother had
once been, but was no longer, an enrolled member of the tribe.

                                              4
grandmother’s name, state of birth, and date of death. It listed the maternal grandfather’s

name. All other information regarding Mother’s ancestry was listed as unknown or

unavailable.3

       Attached to the notice was Mother’s certificate of degree of Indian blood. It

certified Mother possessed “the specified degree of Indian Blood as identified on the

census rolls maintained by the Pueblo of Jemez.” That degree was one-quarter Jemez

and one-quarter Cheyenne. The certificate additionally reflected: “This document does

not constitute official affiliation, or confer enrollment with, or membership in, the

referenced tribe(s).” (Capitalization & underlining omitted.) On the same date, the social

worker filed an ICWA declaration of due diligence.

       In an addendum report filed January 21, 2014, the social worker recommended

denying Mother reunification services. The social worker contended Mother failed to

provide the social worker with an address because Mother knew the whereabouts of the

minors even though she continued to deny it. On January 21, 2014, counsel for the

department requested the matter be continued “to get a response back from the tribe.”

The court continued the matter to February 19, 2014, finding that ICWA noticing was not

complete. On February 14, 2014, another ICWA declaration of due diligence was filed.




       3 The minors’ father never appeared in the proceedings below. Mother indicated
his whereabouts were unknown. She reported he had been arrested and deported. Father
was later found to have been released to the border patrol and the Immigration and
Naturalization Service on June 20, 2013. The Mexican Consulate was consulted on
November 6, 2013, and was unable to locate him.

                                              5
       In an addendum report filed February 19, 2014, the social worker noted the

minors’ whereabouts were still unknown. The social worker indicated she “had limited

contact with the [M]other . . . . The [social worker] only has contact with the [M]other at

court, on the dates of the hearings, or when the [M]other calls the undersigned, which has

only happened on three . . . separate occasions. The [social worker] has been unable to

contact the [M]other at any of the addresses that she has provided . . . .”

       On January 22, 2014, the social worker spoke with Annette Gachupin, an ICWA

social worker for the Pueblo of Jemez Social Services in New Mexico. Gachupin said

Mother’s registration in the tribe needed to be renewed. She said minors “are not

registered members and could not be registered because of their blood quantum. She

stated that the children can be naturalized by the Tribe but not registered. Ms. Gachupin

stated that because the children are not registered members[,] the Jemez Tribe would not

intervene but the Tribe would like to be informed of the status of the children. She also

informed the [social worker] that she provided the [M]other with information and

instructions of what the [M]other needed to do to have the children naturalized by the

Jemez Tribe.” Membership in the tribe required a minimum blood quantum of one-fourth

Pueblo, whereas the minors had only one-eighth.

       The social worker attached a letter from the tribe in which its representative

indicated Mother and J.O. “are in the Jemez census book, but would need to reapply for

Jemez Membership and at that time it would be determined if [J.O.] would be a

naturalized member. [Minors] would be eligible for tribal naturalization. Mother needs


                                              6
to submit Birth certificates of the minor children to the Tribal Enrollment office,” an

employee of which had been in contact with them.

       The social worker additionally attached a declaration from an Indian expert

witness. The expert indicated he had spoken with Gachupin on February 10, 2014.

Gachupin said the tribe declined any formal involvement in the matter and would not

legally intervene because the children were neither members nor eligible for membership

due to their insufficient blood quantum. The expert was unable to speak with Mother

because he could not reach her at the numbers provided. In his opinion: “This is not an

ICWA eligible case as the children are not members of . . . a Federally Recognized Tribe

. . . .” However, the expert noted: “It does not appear that . . . the Cheyenne tribe was

noticed for these hearing[s] per ICWA . . . .”

       At a hearing on February 19, 2014, counsel for the department requested a

“continuance due to the ICWA information we have learned regarding the [M]other, so

we’re asking for an inquiry of Mother regarding her complete Indian heritage.” The

social worker indicated the Cheyenne tribe had been noticed. Nevertheless, the court

continued the matter to “complete ICWA notice to Cheyenne Tribe.” (Capitalization

omitted.)

       The minors’ whereabouts were still unknown. Mother had still not provided the

social worker with an address at which Mother lived. The court ordered Mother to allow

the social worker to accompany Mother home. At 10:56 a.m. that day, the social worker




                                             7
called the court to inform it that minors had been found at Mother’s residence and taken

into protective custody.

       On March 13, 2014, notices of child custody proceedings for an Indian child were

filed which showed additional service on the Cheyenne-Arapaho Tribes of Oklahoma.

The notices reflected that the minors’ birth certificates were unavailable. On the same

date, an ICWA declaration of due diligence was filed indicating: “Efforts to notice all

involved Indian Tribes completed. No conf[i]rmation of membership received to date.”

       On March 18, 2014, the social worker informed the court she had spoken with

someone at the Cheyenne-Arapaho Tribes who indicated she had not received the ICWA

notice despite the social worker’s receipt of a certified return receipt. The representative

of the Cheyenne-Arapaho Tribes indicated the address to which the social worker mailed

the notice was correct, but that it sometimes took longer than another address to be routed

to her from that address. The representative said without the notice she could not provide

any information on the minors’ eligibility for membership.

       On March 18, 2014, the court took jurisdiction over minors, ordered them

removed from Mother’s custody, and ordered reunification services for Mother. On May

12, 2014, a final ICWA declaration of due diligence was filed reflecting that “[t]he

Department has received a response from the Cheyenne-Arapaho, and Northern

Cheyenne indicating the [minors] do[] not qualify for membership.”

       An attached letter from the Northern Cheyenne Human Services Department

reflected: “The child(ren) are not enrolled or eligible for enrollment into the Northern


                                              8
Cheyenne Tribe and do not fall under [ICWA].” A notice from the Cheyenne & Arapaho

Tribes enrollment department reflected they were “not able to locate any tribal member’s

with the names and date of birth’s provided.” The court signed a finding and order

indicating: “Notice has been conducted as required by [ICWA]. The required 65 day

period of time since noticing was received . . . has passed with no affirmative response of

tribal membership received.” ICWA does not apply.

       In a status review report filed September 10, 2014, the social worker noted Mother

had failed to complete counseling services, substance abuse aftercare, missed 11 random

drug tests, and tested positive for drugs once. She missed several visits with minors and

failed to communicate with the social worker. Minors became emotional when Mother

failed to make scheduled visits. Mother had completed seven sessions of parenting class,

completed a substance abuse program, and tested negative for drugs thrice. On

September 18, 2014, the juvenile court continued Mother’s reunification services.

       In a status review report filed December 1, 2014, the social worker recommended

the court terminate Mother’s reunification services. Mother had, since the last report,

failed to enroll in counseling, failed to show for five drug tests, and only attended two

aftercare drug sessions. Mother had missed all visitation with minors since July 2014,

except one on November 12, 2014. On August 12, 2014, Mother was arrested for being

under the influence of a controlled substance (Health & Saf. Code, § 11550) and

possession of drug paraphernalia (Health & Saf. Code, § 11364).




                                              9
          On December 22, 2014, the court terminated Mother’s reunification services and

set the Welfare and Institutions Code section 366.264 hearing. On May 5, 2015, the court

held the section 366.26 hearing. Mother presented a letter indicating she was now

enrolled in services and requested reinstatement of reunification services.5 Mother had

not visited minors since December 8, 2014. The court terminated Mother’s parental

rights.

                                      II. DISCUSSION

          Mother contends neither the court nor the department satisfied its mandatory duty

to investigate Mother’s ancestry and provide all available information to the tribes. She

complains about the paucity of Mother’s familial information contained in the ICWA

notices. Mother asserts the department had a continual duty to inquire of her whether she

had more information at every encounter they had with her both before and after the

notices had been sent.

          The department argues Mother forfeited any ICWA issues by not raising them

below and not raising the issue in an appeal from the dispositional order or a petition for

extraordinary writ from the order terminating her reunification services. The department

further contends Mother should be barred from raising the ICWA issue under the



          4
         All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.

          5
          Mother had not filed a section 388 petition. The letter Mother presented is not
in the record on appeal.

                                              10
disentitlement doctrine because she failed to obey the court’s orders.6 On the merits, the

department claims that ICWA did not apply because the minors were not eligible for

membership in any tribe and that any error in noticing was harmless.

       We hold Mother did not forfeit the issue on appeal. However, there is no

indication on this record that the department did not convey every bit of information it

was able to obtain from Mother to the tribes. In any event, the department is correct that

ICWA did not apply because minors were not eligible for membership in any tribe.

Thus, any error in noticing was harmless.

A. Forfeiture

       Although issues regarding adequate ICWA notification may be raised for the first

time on appeal, a party may be deemed to have forfeited the issue if it is raised in a

second appeal in the same case and the party could have, but failed to, assign any error in

the first appeal. (In re Z.W. (2011) 194 Cal.App.4th 54, 67 (Z.W.) [“If the Department

gets a ‘free pass’ in a second appeal concerning ICWA notice defects, it is only because

the parent fails to register an objection. . . . [¶] . . . [¶] A line has to be drawn. At some

point, there must be finality to the ICWA noticing process.”].) In Z.W., the mother had

filed a previous appeal in which she raised ICWA notice issues. The appellate court

reversed and remanded for proper notice. On remand, the mother failed to object to any

errors in the renewed notices. However, on appeal, she raised objections to the adequacy


       6 We elect to disregard the department’s disentitlement argument and proceed to
the merits after addressing the department’s forfeiture argument.

                                              11
of the renewed notices. (Id. at p. 64.) In the instant case, Mother did not file either an

appeal from the dispositional order or a petition for extraordinary writ from the order

terminating her reunification services. Thus, Z.W. is factually distinguishable from this

case because this is the first objection Mother has made to the adequacy of the ICWA

notices.

       Nevertheless, the department cites In re Pedro N. (1995) 35 Cal.App.4th 183, 189-

191, for the proposition that where a parent fails to raise the issue of validity of the

ICWA notice by filing an appeal from the dispositional order, the parent has forfeited the

issue in an appeal from the order terminating her parental rights. Although Pedro N. does

indeed stand for this proposition, we note it stands alone. It has been disagreed with by

In re Marinna J. (2001) 90 Cal.App.4th 731, 739, Dwayne P. v. Superior Court (2002)

103 Cal.App.4th 247, 260, and In re B.R. (2009) 176 Cal.App.4th 773, 779, for this very

proposition. (See also Nicole K. v. Superior Court (2007) 146 Cal.App.4th 779, 783, fn.

1 [“Although petitioner raises the adequacy of ICWA notice for the first time in this writ

proceeding, the issue is not deemed forfeited because the principal purpose of ICWA is to

‘protect and preserve Indian tribes.’”].) We hold Mother did not forfeit the ICWA issue

by failing to object below or by failing to file an appeal or petition from a previous order

in which she could have raised the issue.




                                              12
B. Adequacy of the ICWA Notice

       Mother contends insufficient evidence supports both the court’s determination the

ICWA notices were adequate and that the minors were not Indian children for purposes

of ICWA. We disagree.

       “ICWA requires that when a court knows or has reason to know that an Indian

child is involved in a dependency matter, it must ensure that notice is given to the

relevant tribe or tribes. [Citation.]” (In re J.O . (2009) 178 Cal.App.4th 139, 154.)

ICWA defines an “Indian child” as an “unmarried person who is under age eighteen and

is either (a) a member of an Indian tribe or (b) is eligible for membership in an Indian

tribe and is the biological child of a member of an Indian tribe[.]” (25 U.S.C § 1903(4).)

However, “[t]he juvenile court ‘“needs only a suggestion of Indian ancestry to trigger the

notice requirement.”’ [Citation.]” (In re J.M. (2012) 206 Cal.App.4th 375, 380.) “We

review the trial court’s findings whether proper notice was given under ICWA and

whether ICWA applies to the proceedings for substantial evidence. [Citation.]

Deficiencies in ICWA inquiry and notice may be deemed harmless error when, even if

proper notice had been given, the child would not have been found to be an Indian child.

[Citations.]” (In re D.N. (2013) 218 Cal.App.4th 1246, 1251.)

       “The object of tribal notice is to enable a review of tribal records to ascertain a

child’s status under ICWA. [Citation.] The notices ‘must contain enough information to

be meaningful. [Citation.] The notice must include: if known, (1) the Indian child’s

name, birthplace, and birth date; (2) the name of the tribe in which the Indian child is


                                             13
enrolled or may be eligible for enrollment; (3) names and addresses of the child’s parents,

grandparents, great grandparents, and other identifying information; and (4) a copy of the

dependency petition.’ [Citation.] ‘It is essential to provide the Indian tribe with all

available information about the child’s ancestors, especially the ones with the alleged

Indian heritage. [Citation.] Notice . . . must include available information about the

maternal and paternal grandparents and great-grandparents, including maiden, married

and former names or aliases; birthdates; place of birth and death; current and former

addresses; tribal enrollment numbers; and other identifying data.’ [Citations.]” (In re

K.M. (2009) 172 Cal.App.4th 115, 119 italics added [department not required to do more

where its requests of family for further ICWA relevant information are unsuccessful due

to family’s hostility].)

       Although the ICWA notices left much of the desired information labeled unknown

or unavailable, there is nothing in this record to attribute the lack of such information to

the failure of the social worker to make adequate inquiry of Mother. Indeed, early on,

Mother made herself unavailable to the social worker for the ICWA interview. The

department requested additional time to obtain the requisite information from Mother in

order to provide adequate ICWA notice. The court granted the request, ordering Mother

to participate in an ICWA interview. The department requested additional continuances

for the express purpose of obtaining additional information from Mother. The ICWA

notice presumably contained what little information the department was able to obtain

from Mother both during and after the ICWA interview. Mother concedes she had


                                             14
contact with the department relevant to ICWA notice information in that she provided the

department with her certificate of degree of Indian blood and “the maternal grandparents’

names when interviewed for the ICWA information.”

       The department’s efforts to obtain additional ICWA relevant information, if

known by Mother, were futile largely because Mother failed to provide the department

with contact information or contact the department herself. Mother was largely

unavailable during the remainder of the proceedings, except during a few visits with the

minors, a few telephone calls with the social worker, and court hearings. Mother

apparently failed to provide the social worker with copies of minors’ birth certificates,

though ordered by the court to do so.

       Mother contends the social worker should have effectually asked Mother during

subsequent contacts the same questions the social worker asked Mother at the ICWA

interview on the supposition that she may have had more information at those times than

she had earlier. However, “ICWA does not require further inquiry based on mere

supposition.” (In re K.M., supra, 172 Cal.App.4th at p. 119.)

       Nevertheless, even after the initial ICWA interview, the department requested a

“continuance due to the ICWA information we have learned regarding the [M]other, so

we’re asking for an inquiry of Mother regarding her complete Indian heritage.”

Apparently, the department learned nothing further from any such inquiries because the

subsequent notice contained no further information. (In re K.M., supra, 172 Cal.App.4th

at p. 119.) Thus, the ICWA notice was adequate.


                                             15
       Moreover, any error was harmless because minors were not Indian children for

purposes of ICWA because they were neither members of any federally recognized tribe

nor eligible for membership in such a tribe. (25 U.S.C § 1903(4).) The social worker for

the Pueblo Jemez stated that minors “are not registered members and could not be

registered because of their blood quantum.” Membership in the tribe required a

minimum blood quantum of one-fourth Pueblo Jemez, whereas the minors had only a

one-eighth blood quantum.

       Mother repeatedly misrepresents the record indicating the minors would be

eligible for naturalized membership;7 however, the tribe never indicated the minors

would be eligible for membership, only that they could be eligible for naturalization, but

only if [M]other reenrolled and provided the minors’ birth certificates. This she

apparently never did.




       7  The department’s misinterpretation of the tribe’s actual response is not authority
for the proposition that the tribe actually represented minors would be eligible for
membership. Only the tribe’s actual response could provide such authority. That notice
indicates only that minors could be naturalized if Mother applied, and presumably was
granted, reenrollment status and further provided minors’ birth certificates. Indeed, the
tribe indicated J.O. could be eligible for naturalized membership if Mother reapplied and
provided his birth certificate because his name appeared in the “Jemez census book.”
Presumably, therefore, the minors’ names did not appear in the census book and they
would therefore not be eligible for naturalized membership even if Mother became
reenrolled and had provided their birth certificates. Indeed, this distinction is supported
by the social worker’s subsequent report that in speaking with a representative of the
tribe, the social worker had been informed minors could not be registered members of the
tribe because of their blood quantum. This was reiterated by the department-hired ICWA
expert.

                                            16
       Mother complains the court never made an oral, in-court declaration that ICWA

did not apply and notice of the order was not provided to Mother’s counsel. If Mother

had been noticed, Mother asserts she may have been able to provide additional ICWA

relevant information. (In re K.M., supra, 172 Cal.App.4th at p. 119 [“ICWA does not

require further inquiry based on mere supposition.”].) However, additional names,

addresses, and dates for Mother’s lineage would not have made the minors eligible for

membership in any tribe because they lacked the requisite blood quantum.

       Mother also complains that although the tribe indicated it would not intervene, it

requested to be kept abreast of the proceedings but never was. However, Mother cites no

authority for the proposition that a nonintervening tribe has a right to be notified of the

status of confidential proceedings. Here, substantial evidence supports the court’s orders

finding that ICWA notice was adequate and the minors were not Indian children for

purposes of ICWA. Any error in the ICWA notices was also harmless. (In re I.W.

(2009) 180 Cal.App.4th 1517, 1530.)




                                             17
                                 III. DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                    KING
                                                           J.


We concur:

HOLLENHORST
          Acting P. J.

McKINSTER
                       J.




                                        18